DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Non-statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file /efs/guidance/eTD-info-I.jsp.

Claims 21-36 of the instant application are rejected on the ground of non-statutory double patenting over the claims of the patent (US Pat 10812183).

As an example see how Claim 21 of the instant application and Claim 1 of the patent (US Pat 10812183) are claiming common subject matter.

Claim 21 of the instant application
Claim 1 of patent (US Pat 10812183) 
An apparatus for mitigating polarization dependent loss (PDL) in an optical signal-to- noise ratio (OSNR) measurement of a modulated optical signal, the apparatus comprising:
An apparatus for mitigating polarization dependent loss (PDL) in an optical signal-to-noise ratio (OSNR) measurement of a modulated optical signal, the apparatus comprising:

a spectrum analyzer to measure an optical power spectrum of a modulated optical signal, wherein the optical power spectrum comprises at least one of a plurality of wavelength channels;

a measuring unit to: select a first portion of the modulated optical signal and a second portion of the modulated optical signal, wherein each of the first and second portions of the modulated optical signal comprises from predetermined and separated optical frequencies and of independent polarization dependent loss (PDL);

measure a time-varying parameter of the first and second portions of the modulated optical signal;
a signal processor to mitigate polarization dependent loss (PDL) in an optical signal-to- noise ratio (OSNR) by: transforming any elliptical polarization associated with independent noise distribution into a ball polarization;
signal processor to mitigate polarization dependent loss (PDL) in an optical signal-to-noise ratio (OSNR) by: transforming any elliptical polarization associated with independent noise distribution into a ball polarization;

determining a correlation between time-varying parameters of the first and second portions of the modulated optical signal;
calculating a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) based on the correlation between the time-varying parameters, the optical power spectrum of the modulated optical signal, and the ball polarization.
calculating a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) based on the correlation between the time-varying parameters, the optical power spectrum of the modulated optical signal, and the ball polarization.


As shown, the only differences between these two claims is that Claim 21 of the instant application is a border version of Claim 1 of patent (US Pat 10812183). Here, the claim under examination is rejected using an anticipation analysis. MPEP 804 section “B. Non-statutory Double Patenting” states that a non-statutory double patenting rejection is proper when it is rejected using an obviousness analysis or an anticipation analysis. MPEP 804 section “1. Anticipation Analysis” states that “A non-statutory double patenting rejection is appropriate where a claim in an application under examination is claiming subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a co-pending application”, which is the case here. Therefore, Claim 21 of the instant application is not patentably distinct from Claim 1 of the patent (US Pat 10812183). 



Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 37-40 of the instant application are rejected under 35 U.S.C. 101 as claiming the same invention as the claims of the patent (US Pat 10812183). 

This is a statutory double patenting rejection.

As an example see how Claim 37 of the instant application and Claim 16 of the patent (US Pat 10812183) are claiming common subject matter.

Claim 37 of the instant application
Claim 16 of patent (US Pat 10812183)
A method for determining a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) of a modulated optical signal, the method comprising:
A method for determining a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) of a modulated optical signal, the method comprising:
measuring an optical power spectrum of a modulated optical signal, wherein the optical power spectrum comprises at least one of a plurality of wavelength channels;
measuring an optical power spectrum of a modulated optical signal, wherein the optical power spectrum comprises at least one of a plurality of wavelength channels;
transforming any elliptical polarization associated with independent noise distribution into a ball polarization in 1 kHz speed;
transforming any elliptical polarization associated with independent noise distribution into a ball polarization in 1 kHz speed;
determining a correlation between time-varying parameters of first and second portions of the modulated optical signal;
determining a correlation between time-varying parameters of first and second portions of the modulated optical signal;
calculating the polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) based on the correlation between the time-varying 



As shown, there are no differences between these two claims. MPEP 804 section “A. Statutory Double Patenting” states that “In determining whether a statutory basis for a double patenting rejection exists, the question to be asked is: Is the same invention being claimed twice? 35 U.S.C. 101  prevents two patents from issuing on the same invention. Same invention means identical subject matter. Miller v. Eagle Mfg. Co., 151 U.S. 186 (1984); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957)” which is the case here. Therefore, Claim 37 of the instant application is not patentably distinct from Claim 16 of patent (US Pat 10812183).

Claim Objections
Claims 22-26 are objected to because of the following informalities: Claims 22-26 have wrong dependencies. For purpose of examination the Examiner assumes that claim 22 depends on claim 21, claim 23 depends on claim 21, claim 24 depends on claim 23, claim 25 depends on claim 21 and claim 26 depends on claim 25. Appropriate correction is required.

Claims 28-36 are objected to because of the following informalities: Claims 28-36 have wrong dependencies. For purpose of examination the Examiner assumes that claim 28 . Appropriate correction is required.

Claims 38-40 are objected to because of the following informalities: Claims 38-40 have wrong dependencies. For purpose of examination the Examiner assumes that claim 38 depends on claim 37, claim 39 depends on claim 38 and claim 40 depends on claim 37. Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

21 recites the limitation “the first and second portions" in lines 7-8.  However, there is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation “the optical power spectrum" in lines 10-11.  However, there is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24, 27-31, 36-38 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Heismann (US Pub 20160164599) in view of Heismann 2 (US Pat 5327511).

Regarding Claim 21, Heismann discloses an apparatus for an optical signal-to-noise ratio (OSNR) measurement of a modulated optical signal (Fig 12, where an apparatus 120 determines an optical signal-to-noise ratio (OSNR) measurement of a modulated optical signal 121), the apparatus comprising: 
a signal processor: determining a correlation between time-varying parameters of the first and second portions of the modulated optical signal (Fig 12, Fig 21, where the apparatus 120 has a signal processor that determines (steps 212, 213) a correlation between time-varying parameters of first and second portions (e.g. first and second frequencies) of the modulated optical signal 121); and 
calculating an optical signal-to-noise ratio (OSNR) based on the correlation between the time-varying parameters, and the optical power spectrum of the modulated optical signal (Fig 12, Fig 21, where the apparatus 120 with the signal processor calculates (step 214) an optical signal-to noise ratio (OSNR) based on the correlation between the time-varying parameters (steps 212, 213) and an optical power spectrum of the modulated optical signal 121 (step 211)).  
Heismann fails to explicitly disclose a signal processor to mitigate polarization dependent loss (PDL) in an optical signal-to- noise ratio (OSNR) by: transforming any elliptical polarization associated with independent noise distribution into a ball polarization; and calculating a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) based on the ball polarization.
However, Heismann 2 discloses

 calculating a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) based on the ball polarization (Fig 1, Fig 2, Abstract, col 3 lines 39-67, col 5 lines 12-18 where the apparatus (e.g. 101, 104, 105, 108) with the signal processor calculates a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) (e.g. at 108) based on the ball polarization (i.e. a complete great circle traced on a Poincare sphere) (e.g. at 103)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus 120 as described in Heismann, with the teachings of the apparatus (e.g. 101, 104, 105, 108)  as described in Heismann 2. The motivation being is that as shown an apparatus (e.g. 101, 104, 105, 108) with a signal processor can calculate a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) (e.g. at 108) by transforming (e.g. via a modulator 101) any elliptical polarization associated with independent noise distribution (e.g. at 102) into a ball polarization (i.e. a complete great circle traced on a Poincare sphere) (e.g. at 103) and one of ordinary skill in the art 

Regarding Claim 22, Heismann as modified by Heismann 2 also discloses the apparatus  wherein the PDL introduced during signal transmission randomly varies in 10 Hz cycles, and transforms any elliptical polarization into a ball polarization in 1 kHz speed (Heismann 2 Fig 1, Fig 2, Abstract, col 3 lines 39-67, col 5 lines 12-18, col 4 lines 60-63 where the apparatus (e.g. 101, 104, 105, 108) transforms (e.g. via a modulator 101) any elliptical polarization (e.g. at 102) into a ball polarization (i.e. a complete great circle traced on a Poincare sphere) (e.g. at 103) at a speed of about 1/ts and where ts = anisotropic saturation time = 1ms which results in a speed of about 1kHz because frequency = 1 / time; in addition, since the transforming has a speed of about 1 kHz so 
 
Regarding Claim 23, Heismann as modified by Heismann 2 also discloses the apparatus wherein transforming any elliptical polarization associated with the independent noise distribution into a ball polarization comprises determining a state of polarization (SOP) (Heismann 2 Fig 1, Fig 2, Abstract, col 3 lines 39-67, col 5 lines 12-18 where the apparatus (e.g. 101, 104, 105, 108) transforms (e.g. via a modulator 101) any elliptical polarization associated with the independent noise distribution (e.g. at 102) into a ball polarization (i.e. a complete great circle traced on a Poincare sphere) (e.g. at 103) and comprises determining a state of polarization (SOP)).  

Regarding Claim 24, Heismann as modified by Heismann 2 also discloses the apparatus wherein a correlation time interval is used for an integration duration when determining the state of polarization (SOP) (Heismann Fig 12, Fig 21, paragraph [68] where a correlation time interval (e.g. in SCDF) is used for an integration duration (T) and Heismann 2 Fig 1, Fig 2, Abstract, col 3 lines 39-67, col 5 lines 12-18 where the apparatus (e.g. 101, 104, 105, 108) determines the state of polarization (SOP)).  

Regarding Claim 27, Heismann discloses a method for an optical signal-to-noise ratio (OSNR) measurement of a modulated optical signal (Fig 12, where an apparatus 120 determines an optical signal-to-noise ratio (OSNR) measurement of a modulated optical signal 121), the method comprising: 

selecting a first portion of the modulated optical signal and a second portion of the modulated optical signal (Fig 12, Fig 21, where the apparatus 120 selects (step 212) a first portion (e.g. first frequency) of the modulated optical signal 121 and a second portion (e.g. second frequency) of the modulated optical signal 121); 
measuring a time-varying parameter of the first and second portions of the modulated optical signal (Fig 12, Fig 21, where the apparatus 120 measures (step 212) a time-varying parameter of the first and second portions (e.g. first and second frequencies) of the modulated optical signal 121); 
determining an optical signal-to-noise ratio (OSNR) based on at least the measured time-varying parameter of the first and second portions (Fig 12, Fig 21, where the apparatus 120 determines (step 214) an optical signal-to-noise ratio (OSNR) based on at least the measured time-varying parameter of the first and second portions (e.g. first and second frequencies) (step 212)).  
Heismann fails to explicitly disclose each of the first and second portions of the modulated optical signal comprises an independent noise distribution indicative of polarization dependent loss (PDL); and determining a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR). 
However, Heismann  2 discloses

determining a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) (Fig 1, Abstract, col 3 lines 39-67 where an apparatus (e.g. 101, 104, 105, 108) mitigates a polarization dependent loss (PDL) and determines a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) (e.g. at 108)). 
 Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus 120 as described in Heismann, with the teachings of the apparatus (e.g. 101, 104, 105, 108)  as described in Heismann 2. The motivation being is that as shown an apparatus (e.g. 101, 104, 105, 108) can mitigate a polarization dependent loss (PDL) and determine a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) (e.g. at 108) and one of ordinary skill in the art can implement this concept into the apparatus 120 as described in Heismann and have the apparatus 120 mitigate a polarization dependent loss (PDL) and determine a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) (i.e. performed at step 214) i.e. as an alternative so as to reduce the effects of polarization dependent hole burning and polarization dependent loss caused by optical transmission components during OSNR measurements and which modification is a simple implementation of a known concept of a known apparatus (e.g. 101, 104, 105, 108) into another similar apparatus 120 (because both perform OSNR measurements) for its improvement and for optimization and which modification yields predictable results.  

 Regarding Claim 28, Heismann as modified by Heismann 2 also discloses the apparatus wherein determining the polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) is achieved by: transforming any elliptical polarization associated with the independent noise distribution into a ball polarization (Heismann 2 Fig 1, Fig 2, Abstract, col 3 lines 39-67, col 5 lines 12-18 where the apparatus (e.g. 101, 104, 105, 108) determines the polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) (e.g. at 108) by transforming (e.g. via a modulator 101) any elliptical polarization associated with the independent noise distribution (e.g. at 102) into a ball polarization (i.e. a complete great circle traced on a Poincare sphere) (e.g. at 103));  
determining a correlation between time-varying parameters of the first and second portions of the modulated optical signal (Heismann Fig 12, Fig 21, where the apparatus 120 determines (step 213) a correlation between time-varying parameters of the first and second portions (e.g. first and second frequencies) of the modulated optical signal 121); and      
calculating the polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) based on the correlation between the time-varying parameters, the optical power spectrum of the modulated optical signal, and the ball polarization (Heismann Fig 12, Fig 21, where the apparatus 120 calculates (step 214) the optical signal-to-noise ratio (OSNR) based on the correlation between the time-varying parameters (step 213), and the optical power spectrum of the modulated optical signal 121 (step 211), and Heismann 2 Fig 1, Fig 2, Abstract, col 3 lines 39-67, col 5 lines 12-
 
Regarding Claim 29, Claim 29 is similar to claim 22, therefore, claim 29 is rejected for the same reasons as claim 22.  

Regarding Claim 30, Claim 30 is similar to claim 23, therefore, claim 30 is rejected for the same reasons as claim 23.  

Regarding Claim 31, Regarding claim 31 is similar to claim 24, therefore, claim 31 is rejected for the same reasons as claim 24.  

Regarding Claim 36, Heismann as modified by Heismann 2 also discloses a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to perform the method (Heismann Fig 12, Fig 21, paragraph [131] where the apparatus 120 has a logic (e.g. DSP, ASIC, FPGA,…) to perform the method and where it is known that a logic (e.g. DSP, ASIC, FPGA,…) comprises a non-transitory computer-readable storage medium with executables which when executed instructs a processor to perform operations).   
 
Regarding Claim 37, Heismann discloses a method for determining optical signal-to-noise ratio (OSNR) of a modulated optical signal (Fig 12, where an apparatus 120 
measuring an optical power spectrum of a modulated optical signal, wherein the optical power spectrum comprises at least one of a plurality of wavelength channels (Fig 12, Fig 21, where the apparatus 120 measures (step 211) an optical power spectrum of a modulated optical signal 121, the optical power spectrum comprises at least one of a plurality of wavelength channels (i.e. in a WDM signal)); 
determining a correlation between time-varying parameters of first and second portions of the modulated optical signal (Fig 12, Fig 21, where the apparatus 120 determines (step 213) a correlation between time-varying parameters of first and second portions (e.g. first and second frequencies) of the modulated optical signal 121); and 
calculating the optical signal-to-noise ratio (OSNR) based on the correlation between the time-varying parameters, and the optical power spectrum of the modulated optical signal (Fig 12, Fig 21, where the apparatus 120 calculates (step 214) the optical signal-to-noise ratio (OSNR) based on the correlation between the time-varying parameters (step 213), and the optical power spectrum of the modulated optical signal 121 (step 211)).  
Heismann fails to explicitly disclose transforming any elliptical polarization associated with independent noise distribution into a ball polarization in 1 kHz speed; and calculating the polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) based on the ball polarization. 
However, Heismann 2 discloses 

 calculating a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) based on the ball polarization (Fig 1, Fig 2, Abstract, col 3 lines 39-67, col 5 lines 12-18, col 4 lines 60-63 where the apparatus (e.g. 101, 104, 105, 108) calculates a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) (e.g. at 108) based on the ball polarization (i.e. a complete great circle traced on a Poincare sphere) (e.g. at 103)).     
Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus 120 as described in Heismann, with the teachings of the apparatus (e.g. 101, 104, 105, 108)  as described in Heismann 2. The motivation being is that as shown an apparatus (e.g. 101, 104, 105, 108) can calculate a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) (e.g. at 108) by transforming (e.g. via a modulator 101) any elliptical polarization associated with independent noise distribution (e.g. at 102) into a ball polarization (i.e. a complete great circle traced on a Poincare sphere) (e.g. at 103) and one of ordinary skill in the art can implement this concept into the apparatus 120 as described in Heismann and have the apparatus 120 
  
Regarding Claim 38, Heismann as modified by Heismann 2 also discloses the method wherein transforming any elliptical polarization associated with the independent noise distribution into a ball polarization comprises: determining a state of polarization (SOP) (Heismann 2 Fig 1, Fig 2, Abstract, col 3 lines 39-67, col 5 lines 12-18, col 4 lines 60-63  where the apparatus (e.g. 101, 104, 105, 108) transforms (e.g. via a modulator 101) any elliptical polarization associated with the independent noise distribution (e.g. at 102) into a ball polarization (i.e. a complete great circle traced on a Poincare sphere) (e.g. at 103) and comprises determining a state of polarization (SOP)), and wherein a correlation time interval is used for an integration duration when determining the state of polarization (SOP) (Heismann Fig 12, Fig 21, paragraph [68] where a correlation time interval (e.g. in SCDF) is used for an integration duration (T) and Heismann 2 Fig 1, Fig 

Regarding Claim 40, Regarding claim 40 is similar to claim 36, therefore, claim 40 is rejected for the same reasons as claim 36.  

 
Allowable Subject Matter
Claims 25-26, 32-35 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if the rejections as stated above are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Prior art considered pertinent to the Applicant’s disclosure is the following:

Roberts al (US Pub 20040004755) and more specifically Fig 1.

Szafraniec al (US Pub 20040071381) and more specifically Fig 4.

He et al (US Pub 20160127074) and more specifically Fig 3.



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636